Citation Nr: 1118745	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-47 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987 and December 2003 to March 2005 with additional service in the West Virginia National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2011, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for a traumatic brain injury has been raised in a May 2007 statement from the Veteran (See VA Form 21-4142), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in his application for TDIU dated in August 2008 that he had been working at the West Virginia Army National Guard until August 2008.  The attached VA-4192 form additionally indicated that he was medically discharged from the military at that time.  Thus, as the circumstances surrounding his discharge from the National Guard and any full-time employment is pertinent to his unemployability since that time, such personnel records should be acquired from the West Virginia National Guard.

Additionally, a May 2010 private treatment record indicates that the Veteran had applied and been approved for benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also finds that the Veteran should be afforded additional examinations to determine if he is unemployable due to service-connected disabilities after the above development is accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate authorities and obtain from the West Virginia National Guard the documentation surrounding the Veteran's discharge from duty during August 2008.
  
2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

3.  Obtain and associate with the claims file any relevant VA treatment records not already associated.

4.  The Veteran should be afforded a VA examination by an appropriate examiner with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The examiner should note in the examination report that they are a physician.  The claims files must be made available for review by the examiner, and he or she should note such review in the report.  The examiner should identify the limitations resulting from each service-connected disability and provide an opinion as to whether the Veteran's service-connected disabilities are sufficiently severe, without regard to nonservice-connected disability, to render him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  The rationale for all opinions expressed must be provided.  Again, only service connected disorders are for consideration and age and nonservice-connected disorders are not for consideration.

5.  After completion of the above, the AMC/RO should review the record and readjudicate the Veteran's claim for TDIU in light of any additional evidence added to the record assembled for appellate review.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


